Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 9, 2018.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00584-CV



                     IN RE ROBERT ATRIPALDI, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-16397

                         MEMORANDUM OPINION

      On July 18, 2018, relator Robert Atripaldi filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. Relator asks this court to compel the Honorable Larry
Weiman, presiding judge of the 80th District Court of Harris County, to set aside his
June 15, 2018 order granting real party interest’s emergency motion for leave to
conduct discovery.
      On August 3, 2018, relator filed a motion to dismiss this original proceeding
in order to effectuate the parties’ settlement. Relator’s requested relief in the petition
is now moot. The motion is granted.

      Accordingly, relator’s petition is ordered dismissed. We also deny relator’s
emergency motion to stay as moot.


                                    PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.




                                            2